Exhibit 99.1 SUBSCRIPTION AGREEMENT CN Resources Inc. 255 Duncan Mill Road Suite 203 Toronto, Ontario M3B 3H9 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of CN Resources Inc. (the “Company”) at a price of $0.10 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Mr. Dongming Wang solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Mr. Wang. MAKE CHECK PAYABLE TO: CN RESOURCES INC. Executed this day of , 2010. Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X$0.10 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: CN RESOURCES INC. By: Title:
